Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claims 6-11 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/2/21.
Applicant's election with traverse of Invention I in the reply filed on 8/2/21 is acknowledged.  The traversal is on the ground(s) that (1) Invention I is generic to Invention II and (2) the inventions are not patentably distinct enough to cause a serious search and/or examination burden if the restriction were not required since they encompass the same invention from two different perspectives.  This is not found persuasive because (1) there is no evidence to suggest that Invention I is generic to Invention II nor does the applicant provide such.  Invention I is directed to a device that includes a processor that obtains virtual reference station information based on network change information and prediction information to obtain reference 
Regarding the allegation that examination together would not cause a burden, the applicant argues that Invention II recite limitations similar to Invention I, with such being that both are directed to “a virtual reference station switching device in a real time kinematic system.” This is similar to an argument that a vehicle seat and a vehicle motor should be examined together because both are directed to a vehicle which travels on a road.  The argument is not persuasive and fails to show any error in the restriction requirement.  Clearly, the mobile station is directed to a receiver that receives data and a processor to compute a corrected position; the information associated with the “wherein” clause is not anything that is associated with or performed by the mobile station, it is merely descriptive of received information.  How that information was ascertained and determined does not limit the structure nor the method of the mobile station. The allegation that the inventions are expressed as being in the same class (G01S19) does not show that there is not a serious burden on the search and/or the examination as each subgroup under a main group title represents different and distinct inventions in the classification scheme and thus clearly represents the need for different search techniques and search areas.  Thus, the traversal is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 12-17 will be examined.
This application is in condition for allowance except for the presence of claims 6-11 and 18-22 directed to an invention non-elected with traverse in the reply filed on 8/2/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Conclusion
Claims 1-5 and 12-17 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ellum et al (20140043187) disclose a networked RTK system and method including a server 110 coupled to a plurality of reference stations 120 for generating correction inofmration to be provided to a mobile receiver 130.  The RTK server includes a processor for receiving information from the plurality of reference stations to relatively quickly perform processing-intensive matched update calculations. The rover then performs the less processing-intensive and lower power.  The RTK server may create a set of virtual base station GNSS measurements that account for the atmospheric, geometric, and other errors [0022]. The communications between the RTK server 110, the base station 120 and/or the rovers 130 may be over communication lines 115, by broadcast, and/or transmitted by wire or wirelessly directly to and from the respective rovers and the base stations [0028].  The RTK server 110 may manipulate the data provided by 
Robbins (6,799,116) discloses a method and apparatus for producing GPS corrections, comprising: collecting measurements from a plurality of network reference stations; determining network corrections from the measurements; determining residual errors at one or more vernier-cell reference stations; and preparing vernier-cell corrections to compensate the residual errors within a vernier-cell region.  The VRS technique has advantages over a fixed base station. The satellite differential correction signals give corrections which are valid over a wide area. These wide area differential correction signals are used by the VRS to compute a differential correction applicable to the location of the VRS, at any place within the satellite view area. The computed correction is the same as a base station would generate if it were at the user's location. This correction is constantly updated so the corrections remain accurate as the user moves around.  When reference stations receivers of the network are distributed such that not all can always track at least one satellite in common (a common-view satellite), then the reference stations are grouped logically into synchronization (common-view) subnets in which the receivers of each synchronization subnet are tracking at least one and preferably more than one satellite in common.
Janssen (“A Comparison of the VRS and MAC Principles for Netwrok RTK”) disclose the operation of Networked RTK GNSS technology, wherein the network may be formed by a plurality of clusters of reference stations and also wherein a within a cluster there may be a plurality of cells and wherein the clusters and cells group different combinations of reference stations.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646